t c memo united_states tax_court claude e and dana l salazar petitioners v commissioner of internal revenue respondent docket no 2203-05l filed date jeremy h speich and vincent l valenza for petitioners diana p hinton for respondent memorandum opinion marvel judge this matter is before the court on respondent’s motion to dismiss for lack of jurisdiction and to strike as to mr salazar’s employment_tax liabilities for the quarters ended date through date on the grounds that respondent never issued a notice_of_determination concerning a collection action under section with respect to the employment_tax liabilities and the tax_court does not have jurisdiction over mr salazar’s employment_tax liabilities petitioners resided in nassau new york when their petition background was filed from date until at least sometime in petitioners operated a sole_proprietorship artistic nature in date petitioners filed a chapter bankruptcy petition on date the u s bankruptcy court discharged petitioners from all dischargeable debts however at the time of the hearing in the instant case on respondent’s motion to dismiss petitioners had not yet received a final accounting and distribution3 from the u s trustee on a date that does not appear in the record petitioners received a notice_of_intent_to_levy and notice of your right to a 1all section references are to the internal_revenue_code in effect at the time the petition was filed 2although both petitioners operated the business the employment_tax liabilities appear in mr salazar’s name only and we address them as such here 3petitioners anticipate receiving a distribution of approximately dollar_figure from the u s trustee after fees and expenses hearing from respondent on date petitioners filed a form request for a collection_due_process_hearing with respect to their unpaid employment and income_tax liabilities for the years through on their form petitioners requested additional time to enable the u s trustee to complete the final accounting regarding the bankruptcy_estate and to make final distribution in the bankruptcy case petitioners intend to apply any distribution they receive to their outstanding tax_liabilities on or about date petitioners sent a completed form_656 offer_in_compromise to respondent offering to compromise specified federal tax_liabilities for dollar_figure the offer-in- compromise covered petitioners’ income_tax liabilities for and and mr salazar’s employment_tax liabilities for the quarters ending date through date and date through date by letter dated date respondent scheduled petitioners’ appeals_office hearing for date according 4the record does not indicate for which of petitioners’ tax_liabilities the notice_of_intent_to_levy was sent 5petitioners contend that they offered to compromise mr salazar’s unpaid employment_tax liabilities for all quarters ending date through date however petitioners did not include the quarter ended date on the form_656 offer_in_compromise they submitted to the letter only petitioners’ income_tax liabilities were at issue the record does not indicate whether the parties met on date from june through date however petitioners’ counsel and respondent’s counsel exchanged several letters and extensive documentation relating to petitioners’ offer-in-compromise by letter dated date respondent informed petitioners’ counsel that petitioners must increase their offer-in-compromise by the amount of the prospective bankruptcy distribution in order to protect respondent’s interest in the distribution proceeds by letter dated date petitioners’ counsel objected to an increase in the offer-in-compromise and instead offered to execute an agreement assigning petitioners’ future rights to the prospective distribution to respondent on date respondent rejected petitioners’ offer- in-compromise and issued a notice_of_determination concerning collection action s under sec_6320 and or notice_of_determination sustaining the proposed levy action with respect to petitioners’ and income_tax liabilities on 6attached to the notice_of_determination in the record are two rejection letters from respondent one letter rejects the offer-in-compromise for the years and the other rejects the offer for the quarters ending date through date however the notice_of_determination covers only the income_tax liabilities for years and date the petition in this case was filed in the petition petitioners contended that respondent’s rejection of their offer to compromise both their delinquent income_tax liabilities and mr salazar’s employment_tax liabilities was an abuse_of_discretion discussion sec_6330 provides that no levy may be made on any property or right to property of any person unless the secretary has notified such person in writing of the right to a hearing before the levy is made if the person makes a timely request for a hearing a hearing shall be held by the internal_revenue_service office of appeals appeals_office sec_6330 when the appeals_office issues a notice_of_determination to a taxpayer following a sec_6330 hearing the taxpayer ha sec_30 days following the issuance of the notice to file a petition for review of the determination with the tax_court or if the tax_court lacks jurisdiction over the underlying tax_liability with a federal district_court sec_6330 if a court determines that the taxpayer appealed to an incorrect court the taxpayer will have days after such determination to file an appeal with the correct court id this court is a court of limited jurisdiction and it may exercise its jurisdiction only to the extent authorized by congress sec_7442 114_tc_171 85_tc_527 this court generally has deficiency jurisdiction over income gift and estate_tax cases see sec_6211 sec_6213 sec_6214 118_tc_22 115_tc_324 for purposes of sec_6330 this court may have jurisdiction over an underlying liability for income estate or gift_tax even when no deficiency has been determined 122_tc_1 downing v commissioner supra pincite 116_tc_60 however the court’s jurisdiction over collection matters under sec_6330 is limited to the types of tax over which it normally has jurisdiction see van es v commissioner supra pincite moore v commissioner supra pincite sec_7436 confers jurisdiction over employment_tax liabilities on this court but the court’s jurisdiction is limited to controversies involving a worker’s employment status see 121_tc_89 supplemented by tcmemo_2004_43 affd 425_f3d_1203 9th cir 117_tc_263 respondent argues that this court lacks jurisdiction over mr salazar’s employment_tax liabilities sec_7436 was amended by the consolidated appropriations act of publaw_106_554 sec f stat 2763a-643 to confer such jurisdiction because respondent did not issue a notice_of_determination regarding the unpaid employment_tax liabilities and because there is no dispute over employment status respondent also argues that he did not make a determination concerning employment status we agree with respondent it is undisputed that petitioners did not receive a formal notice_of_determination from respondent with respect to mr salazar’s employment_tax liabilities petitioners argue however that respondent’s date rejection letter addressing petitioners’ offer-in-compromise for the employment_tax periods which was sent in the same envelope as the notice_of_determination for the income_tax liabilities is sufficient to constitute a determination with respect to the employment_tax liabilities for purposes of sec_6330 alternatively petitioners contend that respondent should be compelled to issue a notice_of_determination with respect to mr salazar’s employment_tax liabilities because petitioners included those liabilities in their request for a sec_6330 hearing under sec_6330 a taxpayer may raise at a sec_6330 hearing any relevant issue relating to the unpaid tax or the proposed levy including appropriate spousal defenses challenges to the appropriateness of collection action and offers of collection alternatives under some circumstances a taxpayer may also challenge the existence or amount of the underlying tax_liability sec_6330 after the hearing the appeals officer who presided over the hearing is required to issue a notice_of_determination that must set forth the officer’s findings and decisions including the following the notice_of_determination will state whether the irs met the requirements of any applicable law or administrative procedure it will resolve any issues appropriately raised by the taxpayer relating to the unpaid tax it will include a decision on any appropriate spousal defenses raised by the taxpayer it will include a decision on any challenges made by the taxpayer to the appropriateness of the collection action it will respond to any offers by the taxpayer for collection alternatives and it will address whether the proposed collection action represents a balance between the need for the efficient collection_of_taxes and the legitimate concern of the taxpayer that any collection action be no more intrusive than necessary the notice_of_determination will also set forth any agreements that appeals reached with the taxpayer any relief given the taxpayer and any actions the taxpayer or the irs are required to take lastly the notice_of_determination will advise the taxpayer of the taxpayer’s right to seek judicial review within days of the date of the notice_of_determination sec_301_6330-1 q a-e8 proced admin regs in deciding whether we have jurisdiction over a proceeding filed pursuant to sec_6330 we have held that a notice_of_determination includes a written notice that embodies a determination to proceed with the collection of the taxes in issue sapp v commissioner tcmemo_2003_207 citing 117_tc_159 see also 119_tc_252 respondent’s rejection letter addressing mr salazar’s employment_tax liabilities does not include the information that a notice_of_determination is required to include see sec_301_6330-1 q a-e8 proced admin regs for example the letter does not address the requirements of applicable law or administrative procedure the balance between the efficient collection_of_taxes and the intrusiveness of the proposed levy or any appellate procedure available to petitioners the rejection letter also fails to state that respondent intends to proceed with the collection_of_taxes in issue the letter simply rejects petitioners’ offer-in-compromise and requests that petitioners voluntarily pay their account in full we conclude therefore that the rejection letter is not a notice_of_determination for purposes of sec_6330 and that we lack jurisdiction over petitioners’ claim regarding mr salazar’s employment_tax liabilities under sec_6330 sec_7436 which gives us limited jurisdiction over employment_tax disputes regarding a worker’s employment status does not solve the jurisdictional problem that petitioners present nor does it serve as an independent basis for asserting jurisdiction over mr salazar’s employment_tax liabilities the issue raised in the petition does not involve any dispute regarding employment status and respondent has not made a determination concerning employment status consequently we do not have jurisdiction under sec_7436 petitioners argue that we nevertheless should assert jurisdiction over mr salazar’s collection dispute involving his employment_tax liabilities because we did so in another case involving an offer-in-compromise for employment_tax liabilities in collier v commissioner tcmemo_2004_171 the taxpayer wanted to submit an offer-in-compromise for unpaid income_tax liabilities for several years in issue however the commissioner concluded that the taxpayer was precluded from pursuing an offer because the taxpayer was noncompliant in filing his employment_tax returns and in paying his employment_tax liabilities as required by the internal_revenue_manual id consistent with other cases addressing similar facts we held that the commissioner’s decision not to process an offer-in- compromise because the taxpayer had not filed all required tax returns is not an abuse_of_discretion id see also rodriguez v commissioner tcmemo_2003_153 londono v commissioner tcmemo_2003_99 petitioners’ reliance on collier is misplaced because the facts are distinguishable the taxpayer in collier wanted to compromise only his unpaid income_tax liabilities he was not trying to compromise any employment_tax liabilities collier v commissioner supra the appeals officer in collier refused to consider any compromise of the taxpayer’s income_tax liabilities because the taxpayer had not filed all of his returns as required by the internal_revenue_manual we upheld the appeals officer’s determination id in this case petitioners’ offer-in- compromise included all of petitioners’ unpaid federal tax_liabilities including mr salazar’s employment_tax liabilities and there is no suggestion in the record that petitioners had failed to file required returns when the appeals officer considered the offer and rejected it on its merits although petitioners are unable to cite a statute that confers jurisdiction on this court over mr salazar’s employment_tax liabilities they nevertheless argue that we should hear their case as a matter of convenience and equity because otherwise they must litigate their case in two different forums although petitioners raise a legitimate concern we do not 8in fact the taxpayer in collier v commissioner tcmemo_2004_171 did not actually submit an offer-in-compromise 9ironically if petitioners had submitted an offer-in- compromise covering only their income_tax liabilities the offer very likely would have been summarily rejected under the service’s existing procedures because an offer-in-compromise must include all unpaid federal tax_liabilities for it to be processed see revproc_2003_71 2003_2_cb_517 administration internal_revenue_manual cch sec_5 at big_number date ideally a taxpayer’s exercise of his rights under sec_6330 should not subject him to multiple judicial proceedings in order to obtain a complete review of the service’s decision to reject the taxpayer’s offer-in-compromise however this is what must happen under current law in cases like the one before us acquire jurisdiction based on convenience to the parties or judicial economy see 95_tc_560 88_tc_1175 accordingly we shall grant respondent’s motion to dismiss for lack of jurisdiction and to strike with respect to mr salazar’s employment_tax liabilities for quarters ended date through date to reflect the foregoing an appropriate order will be issued
